         Case 7:19-mj-10886-UA Document 117 Filed 12/16/20 Page 1 of 1




December 16, 2020
                                                                        Jonathan B. New
                                                                        direct dial: 212.589.4650
                                                                        jnew@bakerlaw.com

VIA ECF

The Honorable Paul E. Davison
United States District Court for the Southern
District of New York
300 Quarropas Street
White Plains, New York 10601

Re:    United States v. Landau et al., No. 19-m-10886

Dear Judge Davison,

        Baker & Hostetler LLP represents Chaskel Landau in the above-referenced matter. I
write with regard to the Application for a 14th Order of Continuance jointly submitted by the
United States and the defendant. I confirm that I advised Mr. Landau that he has a right to be
charged by indictment or information, and to have a trial before a judge or jury, within a
specified time under the Constitution and Rules and Laws of the United States. Although the
COVID-19 pandemic has prevented me from meeting in person with Mr. Landau and obtaining
his signature, Mr. Landau consents and agrees to the additional exclusion of time.

       Please let me know if the Court requires any additional information.

                                     Sincerely,




                                     Jonathan B. New

cc:    AUSA Mathew Andrews
       Andrew Goldstein, Esq.
